The county attorney has shown commendable zeal and research in preparing the state's motion for rehearing.
The statute, article 718, C. C. P., 1925, does not attempt to define the word "tending" to connect the defendant with the offense committed, *Page 563 
but only limits it with the statement that testimony which merely shows the commission of the offense is not sufficient corroboration. The members of this court have often been perplexed to know whether the corroboration in a given case is sufficient. The cases to which reference is made in the original opinion, namely, Johnson v. State, 84 Tex. Crim. 400,208 S.W. 170; Townsend v. State, 90 Tex. Crim. 552,236 S.W. 100, and the case of Minor v. State,108 Tex. Crim. 1, 229 S.W. 422, referred to by counsel, are but illustrations of the efforts of this court to solve a difficult problem. In the last analysis, however, the matter of the sufficiency of the corroboration, especially when, as in the present case, circumstances alone are relied upon, must be decided upon the facts before the court in the particular instance. As applied to the present appeal, the evidence is not deemed such as to meet the demand of the statute cited above. See Noble v. State, 100 Tex.Crim. Rep., 273 S.W. 251.
The motion is overruled.
Overruled.